Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1975, ruling claimant ineligible to receive benefits effective December 28, 1972 through January 21, 1973 because he failed to comply with reporting requirements. Claimant was advised that his job was to be terminated and sought employment with a competing company. When his employer learned of this development, claimant was fired. The board, affirming the decision of a referee sustaining the initial determination of the Industrial Commissioner, disqualified claimant because he voluntarily left his employment without good cause. On its own motion, the board reopened and reconsidered its decision and found that the credible evidence established that the claimant did not voluntarily leave his employment, but was discharged and, *608therefore, held that the claimant lost his employment under hondisqualifying conditions. Claimant, however, failed to comply with the reporting requirements during the period in question (December 28, 1972 through January 21, 1973). The board found that claimant had not been mislead in respect to the reporting requirements and that he advanced no valid reason or excuse for his failure to report. Whether or not good cause exists for the claimant’s failure to comply with the reporting requirements is an issue of fact within the province of the board (Matter of Davids [Catherwood], 30 AD2d 1029; Matter of Tuminaro [Catherwood], 29 AD2d 711). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.